Citation Nr: 1603856	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  06-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

In September 1981, the Board of Veterans' Appeals (Board) held that the Veteran had honorable active service from December 1965 to December 14, 1967.  Basic entitlement to VA benefits based on service from December 15, 1967, to October 1969 was barred based on the character of the Veteran's service during that term.

This case has a long protracted procedural history.  In March 1985, the Board denied entitlement to service connection for peptic ulcer disease on the grounds that it was neither incurred in service, nor could it be presumed to have been so incurred.  In June 1988, the Board again denied entitlement to service connection for peptic ulcer disease on the grounds that a new factual basis had not been submitted to reopen the claim.

In March 1991, the RO declined to reopen the claim because new and material evidence had not been submitted.  An appeal was not perfected and that decision became final.  In January 2000, the Board held that new and material evidence had not been received, and reopening of the claim was not in order.  The Veteran appealed to the Veterans Claims Court.

In March 2001, the Veterans Court vacated the January 2000 Board decision and remanded the case for compliance with the Veterans Claims Assistance Act of 2000 (VCAA). Thereafter, in July 2001, the Board remanded the case to the RO.  After completion of appropriate development the Board, in a February 2002 decision, again found that new and material evidence had not been received in order to reopen the service connection claim.

The Veteran appealed the Board's February 2002 decision to the Veterans Court, and in February 2003, it vacated and remanded the case for further explanation regarding compliance with the VCAA.  Subsequently, in an August 2003 decision, the Board again determined that new and material evidence had not been received, and that reopening of the claim was not in order.  The Veteran did not appeal.  Hence, the August 2003 Board decision is final.  38 U.S.C.A. § 7105 (West 2002).

This matter comes before the Board on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2006, a Decision Review Officer hearing was held; a transcript of those proceedings is associated with the record.  

In December 2007, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for peptic ulcer disease with duodenal ulcer.  At that time, the Board acknowledged that the Veteran was claiming entitlement to service connection for Helicobacter pylori (H. pylori).  The Board noted that H. pylori was not a disease but a type of bacteria.  Hence, the Board found that the claim was not a new claim, but one which fell within the underlying claim to reopen.

The Veteran appealed the December 2007 decision.  In October 2009, the Court issued a Memorandum Decision finding that the Board did not provide an adequate statement of reasons or bases for its rejection of the new evidence.  Accordingly, the Court vacated the Board's December 2007 decision and remanded the matter for further proceedings consistent with its decision.

In May 2010, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for peptic ulcer disease.  The Board then considered the claim on its merits and denied entitlement to service connection for peptic ulcer disease with duodenal ulcer.  

The Veteran appealed the Board's May 2010 decision to the Court.  In March 2011, the parties filed a Joint Motion for Vacatur and Partial Remand (JMR).  The parties noted that recent VA medical records disclosed several different gastrointestinal diagnoses thought to account for the Veteran's various symptoms, to include diverticular disease, hiatal hernia, chronic duodenal ulcer, dyspepsia and gastroesophageal reflux disease (GERD).  Per VA regulations, this was to be expected in cases of gastrointestinal disability.  See 38 C.F.R. § 4.113 (2015).  By Order dated in May 2011, the Court Clerk granted a motion for remand.  The Board's finding that new and material evidence had been received to reopen the claim of entitlement to service connection was not disturbed.  

In September 2011, the Board denied entitlement to service connection for peptic ulcer disease with duodenal ulcer and the denial was not appealed to the Court.  The issue of entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer was remanded for additional development.  Following a VA examination, that issue was again remanded in December 2012, to consider whether a gastrointestinal disorder was secondary to an acquired psychiatric disorder; at the time of the remand, the Veteran had a pending claim for service connection for a psychiatric disorder.  

The Veteran was denied service connection for a psychiatric disorder by the RO in April 2013.  He submitted a notice of disagreement with the denial in May 2013, and VA issued a statement of the case on the issue.  In September 2013, he withdrew his appeal for service connection for a psychiatric disorder, prior to submitting a substantive appeal.  See 38 C.F.R. § 20.204(c) (2015).  

The matter was again returned to the Board.  In January 2014, the Board denied service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer.  The Veteran again appealed to the Court.  In August 2015, the Court issued a Memorandum Decision vacating and remanding the January 2014 Board decision for further proceedings consistent with its Decision.  Here, the Board remands the issue on appeal for additional development consistent with the August 2015 Memorandum Decision.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In December 2011, the Veteran received a VA examination to address his gastrointestinal disorders.  He was diagnosed with a duodenal ulcer (service connection for which is no longer on appeal) and GERD.  The VA examiner noted that the Veteran advanced having pain and reflux symptoms in the early 1970s prior to being diagnosed with ulcers.  At the conclusion of the examination, the examiner opined that it was less likely than not that GERD was the result of service, noting no in-service symptoms after the reported March 1966 abdominal cramping.

As noted by the Court in the August 2015 Memorandum Decision, during the course of this appeal VA received a letter from the Veteran's ex-wife dated December 2001.  According to the letter, the two were married from June 1966 to 1979.  During this time period, which included the Veteran's active duty during his period of honorable service which lasted through December 1967, she observed that he was having problems with his stomach.  The issues were so severe at times that he was unable to eat or sleep.  Further, he would grab and hold his stomach while complaining that he was in a lot of pain.  Additionally, VA received a letter, dated July 2006, from his mother who stated that he would often write or call, both during service and immediately after, and complain about his stomach problems.

Neither of these lay statements was addressed in the December 2011 VA examination opinion.  As such, pursuant to the Memorandum Decision, remand is necessary for an addendum opinion.  Further, the Board will also ask the VA examiner to address other statements concerning gastrointestinal issues made by the Veteran throughout the course of this appeal.

Finally, the record indicates that the Veteran has received treatment from the Fayetteville VA Medical Center (VAMC).  VAMC treatment documents associated with the record end in September 2014.  As such, the Board finds that the most recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records for the period from September 2014 to the present.

2.  Return the December 2011VA gastrointestinal examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  

Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  

If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

* Whether it is as likely as not (i.e., probability of 50 percent or more) that the currently-diagnosed GERD had its onset during active service or is otherwise related to service, including as due or related to the Veteran's March 1966 report of abdominal pain and subsequent treatment.  

In rendering the decision, the examiner is asked to address the following:

* The Veteran's June 1984 statement in which he advanced that the gastrointestinal symptoms may have been due to in-service stress.

* The Veteran's October 1987 testimony that gastrointestinal symptoms first appeared one year prior to his reporting to sick call for abdominal treatment in March 1966, and that symptoms persisted until service separation.

* The Veteran's August 2005 statement in which he advanced that the gastrointestinal symptoms may have been due to unsanitary conditions in service.

* The Veteran's ex-wife's December 2001 letter advancing that the Veteran had severe stomach issues both during service and immediately after.

* The Veteran's mother's July 2006 letter advancing that he told her during service that he was having stomach trouble.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




